Citation Nr: 0601385	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  00-22 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a hearing loss 
disability.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Taylor, Counsel




INTRODUCTION

The veteran had active service from April 1971 to January 
1973.  This case comes before the Board of Veterans' Appeals 
(the Board) on appeal from an April 1999 rating decision of 
the Waco, Texas, VA Regional Office (RO).   

In correspondence received in December 2000, the veteran 
withdrew his request for a hearing.  

This case has previously come before the Board.  In December 
2003, the matters were remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  

The Board notes that in a September 2005 rating decision, 
service connection for post-traumatic stress disorder was 
granted.  This represents a full grant of the benefits 
sought.  


FINDINGS OF FACT

1.  A hearing loss disability was not manifest in service and 
is not attributable to service.  An organic disease of the 
nervous system was not manifest within one year of 
separation.  

2.  Tinnitus was not manifest in service and is not 
attributable to service.  


CONCLUSIONS OF LAW

1.  Hearing loss disability was not incurred in or aggravated 
by service and an organic disease of the nervous system may 
not be presumed to have been incurred therein.  38 U.S.C.A. 
§§  1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2005).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes there has been a significant 
change in the law with the enactment of VCAA.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

First, VA has a duty to notify the claimant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of letters from the RO 
to the veteran in May 2004 and November 2004.  

In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claims and the claimant was afforded additional time to 
submit such evidence.  Thus, the claimant has been provided 
notice of what VA was doing to develop the claims, notice of 
what the claimant could do to help the claims and notice of 
how the claims were still deficient.  The veteran was also 
provided notice that he should submit pertinent evidence in 
his possession per 38 C.F.R. § 3.159(b)(1).  He was advised 
of how and where to send this evidence and how to ensure that 
it was associated with his claims.  

The Board notes the notice of VCAA did not predate initial 
adjudication of the claim.  The claimant, however, was 
provided notice which was adequate.  Following the May 2004 
and November 2004 notices, the September 2005 supplemental 
statement of the case issued constituted subsequent process.  
The veteran has not shown how any error was prejudicial.  
Moreover, the essential fairness of the adjudication was not 
affected.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claims.  The claimant has been 
provided notice of what VA was doing to develop the claims, 
notice of what the claimant could do to help the claims and 
notice of how the claims were still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  VA 
examination reports are on file.  The Board finds that VA has 
done everything reasonably possible to assist the claimant.  
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claims and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  In addition, service connection may be 
granted for a chronic disease, including organic disease of 
the nervous system, if manifested to a compensable degree 
within one year following service.  This presumption is 
rebuttable by affirmative evidence to the contrary. 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2005).

The term "hearing loss disability" is defined in VA 
regulations.  For the purposes of applying the laws 
administered by VA, impaired hearing is considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent. 
38 C.F.R. § 3.385.  The United States Court of Appeals for 
Veterans Claims ("the Court"), in Hensley v. Brown, 5 Vet. 
App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing 
at separation from service if there is sufficient evidence to 
demonstrate a medical relationship between the veteran's in- 
service exposure to loud noise and his current disability.  
The Board notes that the Court's directives in Hensley are 
consistent with 38 C.F.R. § 3.303(d).

A claim for service connection requires competent evidence of 
a current disability; proof as to incurrence or aggravation 
of a disease or injury in service, as provided by either lay 
or medical evidence, as the situation dictates; and competent 
evidence as to a nexus between the in-service injury or 
disease and the current disability.  Cohen v. Brown, 10 Vet. 
App. 128, 137 (1997);  Layno v. Brown, 6 Vet. App. 465 
(1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

In this case, the veteran asserts his hearing loss disability 
and tinnitus are related to service.  The evidence 
establishes that his hearing loss disability and tinnitus are 
not related to service.  

Service medical records are negative for a hearing loss 
disability.  The February 1971 service entrance examination 
report shows the ears and drums were normal.  Audiological 
evaluation showed pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
-
5
LEFT
10
5
10
-
20

At separation in November 1972, the ears and drums were 
normal.  Audiological evaluation showed pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
25
-
0
LEFT
20
20
20
-
15

In this case, the May 2005 VA examination report reflects 
bilateral high frequency sensorineural hearing loss and 
bilateral recurrent tinnitus.  Thus, the pivotal 
determination is whether the veteran's hearing loss 
disability or tinnitus is related to service.  The May 2005 
VA examiner specifically stated that it was less likely than 
not that the veteran's hearing loss and tinnitus were related 
to service, including any noise exposure and/or acoustic 
trauma during service.  Both the examiner and the Head of 
Audiology concurred in a finding that although there was a 
slight change in the lower audiometric frequencies between 
service entrance and separation, it did not reflect a 
significant change and did not represent the onset of a 
chronic hearing loss disability.  The examiner specifically 
stated that the most likely etiology of the veteran's hearing 
loss disability and tinnitus was a combination of genetic and 
environmental factors that had occurred subsequent to 
separation.  

The Board notes the veteran is competent to report his 
symptoms; however, he is not a medical professional and his 
statements do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992) (lay 
persons are not competent to offer evidence that requires 
medical knowledge).  To the extent that he alleges that 
hearing loss and tinnitus were incurred in combat service, 
the May 2005 VA examiner specifically stated that hearing 
loss secondary to noise exposure and acoustic trauma occurred 
at the time of insult, not years later.  The report of 
examination notes the veteran's report of a 15 to 20-year 
history of tinnitus and a 10-year history of hearing loss, as 
well as post-service weapons training in association with his 
employment as a police officer.  The Board notes that a July 
1999 private report of examination specifically notes no 
hearing loss.  Regardless, at separation, he had normal 
audiometric thresholds.  The Board finds the opinions of the 
competent medical professionals to be more probative in 
regard to etiology.  

The Board notes that the veteran indicated significant 
military noise exposure from a number of various weapons 
while serving in combat.  It was noted that after service, he 
had been a police officer for over 20 years and he provided a 
gradual 10-year history of progressive hearing loss.  He also 
provided a 15-20 year history of tinnitus.  

To the extent that the veteran reports exposure to loud noise 
during combat, the Board accepts such statement as true and 
correct.  38 U.S.C.A. § 1154.  However, the veteran has not 
claimed that he had hearing loss or tinnitus during combat or 
service.  Rather, he is attempting to establish the onset of 
remote disability to an in-service etiology.  Section 1154 
addresses what happened then, not the question of current 
disability or nexus to service.  Beausoleil v. Brown, 8 Vet. 
App. 459 (1996); see Shogren v. Brown, 7 Vet. App 14 (1994).  

In summary, the evidence establishes no hearing loss 
disability during service, normal hearing at separation, no 
reference to tinnitus during service, and that post-service 
hearing loss and tinnitus are not related to service, but 
instead, a result of genetic and post-service environmental 
factors.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  Consequently, 
the benefits sought on appeal are denied.  


ORDER

Service connection for a bilateral hearing loss disability is 
denied.  Service connection for tinnitus is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


